Case 5:20-cv-00141-HE Document 106 Filed 11/20/20 Page1of3

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

WILLIAM A. WHITE, )
Plaintiff, 5
vs. 5 NO. CIV-20-0141-HE
UNITED STATES OF AMERICA, 5
Defendant.
ORDER

Plaintiff William A. White, a federal prisoner appearing pro se,' filed a complaint
asserting claims for intentional and negligent infliction of emotional distress against
employees of the United States Marshalls Service (“USMS”) and the Bureau of Prisons
(“BOP”). All claims against the USMS have previously been dismissed. The claims
transferred to this court are a single claim for intentional infliction of emotional distress
(“IIED”) and a single claim for negligent infliction of emotional distress (“NIED”) against
unnamed employees of the BOP at the Federal Transfer Center (“FTC”) in Oklahoma City.
The matter was referred to Magistrate Judge Suzanne Mitchell for initial proceedings
pursuant to 28 U.S.C. § 636(b)(1)(B) & (C). Defendant has moved to dismiss and plaintiff

has moved to reinstate the two claims against the USMS. Judge Mitchell has issued a

 

! Plaintiff was represented by appointed counsel at the time his Second Amended
Complaint was filed in the U.S. District Court for the Southern District of [linois. That court
dismissed all claims against the USMS and transferred the remaining claims to the Western
District of Virginia. That court severed those claims into three separate cases and transferred
each case to a different venue for the convenience of the parties and in the interests of justice.
Case 5:20-cv-00141-HE Document 106 Filed 11/20/20 Page 2 of 3

Report and Recommendation recommending that the motion to dismiss be granted and the
motion to reinstate the claims be denied. Plaintiffhas objected to the Report which triggers
de novo review.

Plaintiff's claims arise under the Federal Torts Claims Act. As an incarcerated
felon, to recover for ITED or NIED, plaintiff must first make “a prior showing of physical
injury.” 28 U.S.C. § 1346(b)(2); see also 42 U.S.C. § 1997e(e), Perkins v. Kansas Dept.
of Corrs., 165 F.3d 803, 807 (10th Cir. 1999) (Mental and emotional distress is not
compensable “unless the plaintiff has suffered a physical injury in addition to mental and
emotional harms.” (quotations and citation omitted)). Plaintiff objects to the Report’s
recommendation that he has not suffered prior physical injuries sufficient to allow for the
recovery due to the alleged mental distress.

Plaintiff's objections reiterate his allegations of prior physical injuries he alleges he
suffered due to mental and emotional harms while incarcerated. He fails, however, to
allege any physical harms connected with his stay at the FTC from April 21 to April 30,
2015. “Mental or emotional stress, without physical injury, is insufficient to state a § 1983
claim based on conditions of confinement.” Moore v. Morris, 116 Fed. Appx. 203, 205
(10th Cir. 2004) (citing 42 U.S.C. § 1997e(e)). Accordingly, defendant’s motion to dismiss
must be granted.

The court also agrees with the Report that plaintiff's motion to reinstate counts 47
& 48 against the USMS must be denied. Those claims remain within the jurisdiction of

the United States District Court for the Southern District of Illinois.
Case 5:20-cv-00141-HE Document 106 Filed 11/20/20 Page 3of3

Finally, plaintiff has also filed a motion to supplement his second amended
complaint with a psychological report completed after the filing of that complaint. The
report focuses primarily on three specific instances of potentially traumatic experiences
that may have contributed to a diagnosis of posttraumatic stress disorder. None of these
instances, however, occurred at the FTC. Nor is there any substantive reference to his stay
at the FTC within the report.

Accordingly, the Report and Recommendation is ADOPTED. Defendant’s motion
to dismiss [Doc. #97] is GRANTED. Plaintiff's Motion to Reinstate [Doc. #99] and
Motion to Supplement [Doc. #105] are DENIED. This case is dismissed without
prejudice.

IT IS SO ORDERED.

AN
Dated this DB aay of November, 2020.

Whlode

IPE PEATON
D STATES DISTRICT JUDGE
